DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen J. Weed on 9/8/2022.
The application has been amended as follows: 
Claims 8 and 12 should be read as follows:-

8. A charging cable, comprising:
a power bus;
a ground bus; 
a cable head having power and ground pins coupled respectively to the power and ground buses and configured to engage contact pads of a receiver of a chargeable device having a battery, when the cable head is coupled to the receiver of the chargeable device;
a current sensor coupled to at least one of the buses to detect current flow via the pins; 
a state indicator for providing an output perceptible to a user; and
logic circuitry coupled to operate the state indicator, configured to compare level of current detected by the current sensor to first and second thresholds,
wherein: the first threshold is higher than the second threshold; and in response to results of the comparison, the logic circuitry is further configured to:
control the state indicator to provide a perceptible output of a first type indicating the cable head is not electrically coupled to the receiver, when the level of current detected by the current sensor is below the second threshold;
control the state indicator to provide a perceptible output of a second type indicating the cable head is electrically coupled to the receiver and the current flow is charging the battery of the chargeable device in a primary charging stage, when the level of current detected by the current sensor is at or above the first threshold; and
control the state indicator to provide a perceptible output of a third type indicating the cable head is electrically coupled to the receiver but the current flow is not charging the battery of the chargeable device or is charging the battery of the chargeable device in a secondary charging state, when the level of current detected by the current sensor is below the first threshold and is at or above the second threshold.

12. A chargeable device, comprising:
a battery;
a battery charger circuit coupled to the battery;
a receiver including contact pads coupled to the battery charger circuit and to ground of the chargeable device;
at least one switch coupled to draw current from the battery charger circuit; and 
a device controller responsive to power from the contact pads of the receiver, configured to control the battery charger circuit to implement a charging current profile and to operate the at least one switch to: 
pulse modulate current through the contact pads of the receiver with a high pulse amplitude that periodically meets or exceeds a charging state threshold when current flow defined by the charging current profile is at or above a cable connection state threshold but below the charging state threshold; and
pulse modulate current through the contact pads of the receiver with a low pulse amplitude that periodically meets or exceeds the connection state threshold but not the charging state threshold when current flow defined by the charging current profile would be below the cable connection state threshold, wherein the low pulse amplitude is less than the high pulse amplitude.
Allowable Subject Matter
Claims 1-14 are  allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, control the state indicator to provide a perceptible output of a first type indicating the cable head is not electrically coupled to the receiver, when the level of current detected by the current sensor is below the second threshold;
control the state indicator to provide a perceptible output of a second type indicating the cable head is electrically coupled to the receiver and the current flow is charging the battery of the chargeable device in a primary charging state, when the level of current detected by the current sensor is at or above the first threshold; and  control the state indicator to provide a perceptible output of a third type indicating the cable head is electrically coupled to the receiver but the current flow is not charging the battery of the chargeable device or is charging the battery of the chargeable device in a secondary charging state, when the level of current detected by the current sensor is below the first threshold and is at or above the second threshold. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 8 recites, inter alia, control the state indicator to provide a perceptible output of a first type indicating the cable head is not electrically coupled to the receiver, when the level of current detected by the current sensor is below the second threshold; control the state indicator to provide a perceptible output of a second type indicating the cable head is electrically coupled to the receiver and the current flow is charging the battery of the chargeable device in a primary charging stage, when the level of current detected by the current sensor is at or above the first threshold; and control the state indicator to provide a perceptible output of a third type indicating the cable head is electrically coupled to the receiver but the current flow is not charging the battery of the chargeable device or is charging the battery of the chargeable device in a  secondary charging state, when the level of current detected by the current sensor is below the first threshold and is at or above the second threshold.  The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 12 recites, inter alia, a device controller responsive to power from the contact pads of the receiver, configured to control the battery charger circuit to implement a charging current profile and to operate the at least one switch to: pulse modulate current through the contact pads of the receiver with a high pulse amplitude that periodically meets or exceeds a charging state threshold when current flow defined by the charging current profile is at or above a cable connection state threshold but below the charging state threshold; and pulse modulate current through the contact pads of the receiver with a low pulse amplitude that periodically meets or exceeds the connection state threshold but not the charging state threshold when current flow defined by the charging current profile would be below the cable connection state threshold, wherein the low pulse amplitude is less than the high pulse amplitude. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859